 1                                                             The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
     BERNARD WAITHAKA, on behalf of               )
10   himself and all others similarly situated,   )
                                                      No. 2:19-cv-01320-RSM
11                                                )
                         Plaintiffs               )   STIPULATION AND ORDER RE:
12                                                )   EXTENSION OF TIME FOR DEFENDANTS
                    v.                            )   TO ANSWER OR OTHERWISE RESPOND TO
13                                                )   COMPLAINT
     AMAZON.COM, INC., AMAZON                     )
14   LOGISTICS, INC.,                             )
15                                                )
                         Defendants.
16
            Plaintiff Bernard Waithaka (“Plaintiff”) and Defendants Amazon.com, Inc. and
17
     Amazon Logistics, Inc. (“Defendants”), by and through their undersigned counsel of record,
18
     hereby stipulate and request that the Court extend Defendants’ time to answer or otherwise
19
     respond to Plaintiff’s Complaint from September 3, 2019 to October 3, 2019.
20
     Respectfully submitted,
21

22   Dated: September 5, 2019

23       By: s/Michael C. Subit                       By: s/ Ryan D. Redekopp
         Michael C. Subit, WSBA No. 29189             Ryan D. Redekopp, WSBA No. 36853
24       FRANK FREED SUBIT & THOMAS                   K&L GATES LLP
         LLP                                          925 Fourth Avenue, Suite 2900
25       Hoge Building, Suite 1200                    Seattle, WA 98104-1158
         705 Second Avenue                            Telephone: (206) 370-7673
26       Seattle, Washington 98104-1729               Fax: (206) 623-7022
         Telephone: (206) 682-6711
27                                                                            K&L GATES LLP
     STIPULATION RE: EXTENSION OF TIME                                  925 Fourth Avenue, Suite 2900
     (2:19-01320-RSM)                             1                        Seattle, WA 98104-1158
                                                                          Telephone: (206) 370-7673
        Fax: (206) 682-0401                         ryan.redekopp@klgates.com
 1      msubit@frankfreed.com
 2      Shannon Liss-Riordan*                       Richard G. Rosenblatt*
        Adelaide Pagano*                            James P. Walsh Jr.*
 3      LICHTEN & LISS-RIORDAN, P.C.                MORGAN LEWIS & BOCKIUS
        729 Boylston Street, Suite 2000             502 Carnegie Center
 4      Boston, MA 02116                            Princeton, NJ 08540
        Telephone: (617) 994-5800                   Telephone: (609) 916-6600
 5      Fax: (617) 994-5801                         rrosenblatt@morganlewis.com
        sliss@llrlaw.com                            james.walsh@morganlewis.com
 6      hlichten@llrlaw.com
        apagano@llrlaw.com                          Jason D. Burns*
 7                                                  MORGAN LEWIS & BOCKIUS
      * Pro Hac Vice Applications Forthcoming       101 Park Avenue
 8                                                  New York, NY 10178-0060
                                                    Telephone: (212) 309-6000
 9                                                  jason.burns@morganlewis.com
      Attorneys for Plaintiff
10                                                  * Pro Hac Vice Applications Forthcoming
11                                                  Attorneys for Defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                                           K&L GATES LLP
     STIPULATION RE: EXTENSION OF TIME                                 925 Fourth Avenue, Suite 2900
     (2:19-01320-RSM)                           2                         Seattle, WA 98104-1158
                                                                         Telephone: (206) 370-7673
 1                                            ORDER

 2          Pursuant to the foregoing stipulation, Defendants’ time to answer or otherwise respond

 3   to Plaintiff’s Complaint shall be extended from September 3, 2019 to October 3, 2019.

 4

 5          SO ORDERED this 9 day of September 2019.

 6

 7                                               A
                                                 RICARDO S. MARTINEZ
 8                                               CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                                            K&L GATES LLP
     STIPULATION RE: EXTENSION OF TIME                                  925 Fourth Avenue, Suite 2900
     (2:19-01320-RSM)                             3                        Seattle, WA 98104-1158
                                                                          Telephone: (206) 370-7673
